

NON-QUALIFIED STOCK OPTION AGREEMENT


AGREEMENT made the 29th day of April, 2010 between Nu Horizons Electronics
Corp., a Delaware corporation, (hereinafter called the "Company") and Arthur
Nadata (hereinafter called "Optionee").
 
WITNESSETH:


Whereas, the Company, for the purposes stated therein, has adopted a 2002 Key
Employee Stock Incentive Plan, a copy of which is annexed hereto as Exhibit "A"
(hereinafter called the "Plan"); and


Whereas, in accordance with said Plan, the Compensation Committee of the Board
of Directors has determined that Optionee is eligible for and should be granted
an option pursuant to said Plan as herein below provided, and Optionee desires
to have such option;


Now, Therefore, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


1.           Grant and Exercise of Option.    The Company hereby grants to
Optionee an option to   purchase a total of 200,000 shares of the authorized and
unissued Common Stock of the Company, having a par value of $.0066 per share, at
the price of $3.69 per share (the “Option”), upon and subject to the following
terms and conditions:


(a)           The Option may be exercised before April 28, 2020 (the "Expiration
Date") and, within such period, only at the following times and in the following
amounts:


(i)   Commencing on May 29, 2010 and on the 29th day of each month thereafter
for a total of twenty-three months ending on March 29, 2012, the Option may be
exercised for up to 5,555 shares of Common Stock per month (an aggregate 127,765
shares of the total 200,000 shares of Common Stock granted in Paragraph 1
hereof, at the conclusion of such twenty-three month period);


(ii) On April 29, 2012, the Option may be exercised for an additional 5,569
shares of the total 200,000 shares of Common Stock granted in Paragraph 1
hereof; and


(iii) After July 29, 2010, the Option may be exercised for up to an additional
66,666 shares of Common Stock of the total 200,000 shares of Common Stock
granted in Paragraph 1 hereof.

 
1

--------------------------------------------------------------------------------

 

(b)           The Option may be exercised in each instance, only during the
continuance of the Optionee’s employment or service with the Company and under
certain other circumstances as set forth in Section 2.3 of the Plan.  In the
event of the termination of the Optionee’s employment or services with the
Company, the Optionee may exercise an Option in accordance with the terms of the
Plan.  Notwithstanding the foregoing, in the event that prior to the exercise of
the Option, the Optionee is convicted of or pleads nolo contendere to a crime or
is subject to a finding by a regulatory authority or a court that he violated
U.S. laws or regulations or the laws or regulations of a foreign country in the
course of his performance of services for the Company, then Optionee (including
any person who succeeds to the right of Optionee hereunder) shall not be
permitted to exercise the Option for any of the shares of Common Stock
purchasable hereunder, regardless of any prior vesting of the right to purchase
any of such shares of Common Stock.


(c)           Each exercise of the Option shall be by delivery to the Company,
at its then principal office (attention of the Treasurer), of written notice
stating the number of shares of Common Stock to be purchased,  accompanied by
payment in full of the option price of such shares of Common Stock.  The option
price shall be payable in United States dollars (i) cash, or (ii) check, or
(iii) other shares of the Company’s Common Stock which have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option shall be exercised, or (iv) consideration received by the
Company under any cashless exercise program implemented by the Company in
connection with the Plan.


(d)           In the event of each exercise of the Option, the Company shall
deliver to the Optionee, personally or at his designated address, as soon as
practicable, a certificate made out to the Optionee for the number of shares
being purchased.


(e)           The Option is not intended to be an Incentive Stock Option under
Section 422 of the Internal Revenue Code of 1986, as amended.


(f)            If at any time, the Company or any Subsidiary or Affiliate is
required, under applicable laws and regulations, to withhold, or to make any
deduction for any taxes, or take any other action in connection with any Option
exercise, the Optionee shall be required to pay to the Company or such
Subsidiary or Affiliate, the amount of any taxes required to be withheld, or, in
lieu thereof, at the option of the Company, the Company or such Subsidiary or
Affiliate may accept Common Stock valued at its Fair Market Value on the date of
payment, to cover the amount required to be withheld.


2.           Non-Transferability of Option.  The Option granted under this
Agreement shall not be transferable otherwise than by will or the laws of
descent and distribution as may be permitted by the Board or the Committee.


3.           Purchase for Investment.  To the extent that, at the time of
exercise of the Option, the underlying shares have not been registered  for sale
under the Securities Act or 1933, as amended, the Optionee represents, on behalf
of himself and any transferees permitted by the terms of the Plan, that any
shares of Common Stock purchased pursuant to this Agreement will be acquired in
good faith for investment and not for resale or distribution, and Optionee on
behalf of himself and said person or persons, agrees that each notice of the
exercise of the Option shall contain or be accompanied by a representation in
writing signed by him or said person or persons, as the case may be, in form
satisfactory to the Company, that the shares of Common Stock to be purchased
pursuant to such notice are being so acquired and will not be sold except in
compliance with applicable securities laws.

 
2

--------------------------------------------------------------------------------

 


4.           Binding Effect of the Plan.  Optionee represents that he has read
and understands the Plan and agrees to be bound by all of the terms and
conditions thereof.

5.           Capitalized Terms.  The capitalized terms used herein without
definition are used as defined in the Plan.


In Witness Whereof, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
NU HORIZONS ELECTRONICS CORP.
     
By:  
/s/ Kurt Freudenberg    
Kurt Freudenberg
   
Executive Vice President
   
and Chief Financial Officer




 
By:
/s/ Arthur Nadata
   
   Arthur Nadata, Optionee


 
3

--------------------------------------------------------------------------------

 